          Case 1:19-cr-00299-AT Document 30 Filed 03/05/21 Page 1 of 1

                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: _________________
                                                                 DATE FILED: 3/5/2021

               -against-
                                                                           19 Cr. 299 (AT)

ADAM TORO,                                                                    ORDER

                       Defendant.
ANALISA TORRES, District Judge:

        The Court is in receipt of Defendant’s pro se motion for reconsideration of the Court’s
denial of his application for compassionate release, which was sent to the Court via mail.
Accordingly,

   1. By April 5, 2021, Defendant shall file an amended motion, if any;
   2. By April 19, 2021, the Government shall file its opposition; and
   3. By April 26, 2021, Defendant shall file his reply, if any.

       SO ORDERED.

Dated: March 5, 2021
       New York, New York
